The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2014

                                   No. 04-14-00126-CR

                                   Joel Price MORRIS,
                                         Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5226
                      Honorable N. Keith Williams, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due December 31, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court